Citation Nr: 0729510	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  94-47 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
postoperative residuals of vagotomy with pyloroplasty and 
gastroesophageal reflux, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	K. Carpenter, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Counsel

INTRODUCTION

The veteran had active military service from January 1958 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1994 and April 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

On appeal, in September 2000, the Board denied an increased 
rating for vagotomy residuals and TDIU.  On further appeal, 
in January 2002, the U.S. Court of Appeals for Veterans 
Claims (Court) vacated the Board's September 2000 decision 
and directed the Board to conduct further evidentiary 
development and readjudicate the appeal on both issues 
consistent with the parties' Joint Motion for Remand.  

Following additional development, in November 2004, the Board 
again denied a higher rating for vagotomy residuals and TDIU.  
The veteran again sought Court review.  In November 2005, the 
Court issued an order vacating the Board's November 2004 
decision as to both issues.  The Court ordered further 
development, which took place pursuant to a May 2006 Board 
remand order.  The two issues are now before the Board for 
readjudication.     

On a related matter, an April 1995 rating decision denied a 
claim for service connection for a pancreas disorder (dumping 
problems), claimed pursuant to 38 U.S.C.A. § 1151, as due to 
vagotomy with pyloroplasty performed by VA.  In a November 
1996 remand, the Board recharacterized the issue as a claim 
based on secondary service connection, noting that the 
regulations pertaining to secondary service connection 
contemplate the possibility that the claimed condition is due 
to or the result of a service-connected disorder, including 
due to hospital care or treatment.  The Board notes that, in 
a November 1998 brief to the Board, the veteran's attorney 
agreed with the Board's recharacterization of this issue as a 
secondary service connection claim.  The Board denied the 
claim in February 1999.  On appeal, in an October 2001 
Memorandum Decision, the Court vacated the Board's February 
1999 decision on the claim.  The Board again denied the claim 
in November 2004.  It is evident in the parties' November 
2005 Joint Motion for Partial Remand that the veteran has 
elected not to further pursue an appeal on the secondary 
service connection claim.  The Court's November 2005 Order 
also reflects the dismissal of the appeal on that claim.     


FINDINGS OF FACT

1.  Vagotomy residuals, with pyloroplasty and 
gastroesophageal reflux, consist of complaints of abdominal 
pain and heartburn, occasional nausea and vomiting, diarrhea 
or loose stools, and anemia, but not complications of 
stricture or continuing gastric retention.    

2.  There are currently no signs of active ulcer disease; nor 
is there evidence of weight loss that, in addition to other 
evidence concerning vagotomy residuals, would warrant a 
higher schedular evaluation.

3.  Service-connection is in effect for vagotomy residuals 
(30 percent rating), tinnitus (10 percent rating), and 
hearing loss (20 percent rating effective May 11, 2007, 10 
percent rating effective March 29, 2002, and noncompensable 
rating effective October 22, 1968); the combined rating is 50 
percent from May 11, 2007 and 40 percent from October 8, 
1993.  

4.  The veteran has a high school education; he reports he 
last worked in the late 1970s.

5.  The totality of the evidence does not demonstrate that 
service-connected disabilities preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for postoperative residuals of vagotomy with 
pyloroplasty and gastroesophageal reflux are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.14, 4.112, 4.113, and 4.114, Diagnostic 
Codes 7305, 7308, 7348 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability are not met; there is no evidence 
to warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  38 C.F.R. §§ 
3.340, 4.16(a) and (b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all evidence of record, with an 
emphasis on medical records, private and VA (to include VA 
clinical records and findings resulting from VA compensation 
and pension (C&P) examinations); the veteran's contentions; 
and statements from the veteran's former spouse.  For the 
purpose of reviewing the medical history of vagotomy 
residuals (see 38 C.F.R. §§ 4.1, 4.2), the Board also 
reviewed medical evidence developed in connection with prior 
claims, such as service medical records, reports of VA 
examinations conducted in 1968 and 1969, and VA records for 
hospitalization and treatment between 1968 and 1971.  The 
Board also has reviewed various items, such as Court filings, 
RO rating decisions, and argument of the veteran's counsel.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, extensive evidence.  Rather, the analysis below 
focuses specifically on what the evidence shows, or fails to 
show, on each claim.

Also, with respect to lay evidence, the veteran and his 
former wife may be deemed competent to proffer evidence about 
their personal knowledge of matters pertinent to the appeal.  
For example, the veteran is competent to report that he 
experiences symptoms such as abdominal pain, nausea, etc.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency to proffer lay evidence, however, is distinguished 
from weight and credibility thereof.  The latter contemplate 
factual determinations pertinent to probative value of 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Lay 
evidence is deemed credible to the extent it is competent; 
however, the Board assigns greater probative weight to 
pertinent medical evidence given the nature of the issues on 
appeal.

Moreover, to the extent the statements of the veteran's 
former spouse, who reportedly is a registered nurse and who 
had long worked at a VA emergency room, concern symptoms 
readily observable - such as the veteran's vomiting after 
meals - her statements are certainly competent and probative 
evidence.  However, there is no showing that she has been 
involved in the veteran's treatment or that she has 
specialized experience in treating gastrointestinal 
disorders.  Therefore, more probative weight is assigned to 
the records of gastrointestinal specialists who treated or 
examined the veteran.
 
To briefly summarize the history of the disability at issue, 
the veteran was treated during service for duodenal ulcer.  
In December 1968, he underwent vagotomy and pyloroplasty.  He 
was again hospitalized in October 1971 for complaints of 
indigestion, nausea, and vomiting.  GI series showed marked 
deformity of the duodenal bulb, most likely secondary to the 
prior surgery.  The veteran was rated as 10 percent disabled 
for this condition.  He filed a claim for an increase in 
1993.  A 30 percent rating was granted in a March 1994 rating 
decision that recharacterized the disability as postoperative 
residuals of vagotomy with pyloroplasty and gstroesophageal 
reflux.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in his favor.  38 C.F.R. § 4.3.  
If there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's ulcer disorder is now evaluated under 
Diagnostic Code 7348 for residuals of vagotomy with 
pyloroplasty or gastroenterostomy.  The current 30 percent 
rating requires symptoms and confirmed diagnosis of alkaline 
gastritis or of confirmed persisting diarrhea.  The next 
higher rating of 40 percent, which is the maximum rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7348, requires 
demonstrably confirmative post-operative complications of 
stricture or continuing gastric retention.

The Board has reviewed all the private and VA medical 
evidence, including the VA examination reports, and there is 
no evidence of stricture or continuing gastric retention.  No 
medical professional has ever noted the veteran experiences 
gastric retention, and recent endoscopies have not shown 
stricture.  This specific issue was the focus of the most 
recent Court review.  The November 2005 Joint Motion for 
Partial Remand granted by the Court Order essentially 
concluded -- based on 1993 private endoscopy findings, which 
indicates that the veteran has an abnormal gastric pouch 
alongside the gastric antrum with reflux of gastrointestinal 
contents into the pouch -- that there is a medical issue to 
be addressed on remand: specifically, whether those findings 
constitute evidence of postoperative gastric retention.  In 
May 2006, the Board remanded the issue for a medical opinion 
on that issue.  The May 2007 VA C&P examination report 
indicates that the examiner had reviewed the veteran's 
medical history as documented in the claims file, including, 
specifically, the 1993 private EGD 
(esophagogastroduodenoscopy) and the "most recent EGD 
[report] in September of 2006," and noted, explicitly, that 
the latter did not show findings consistent with esophageal 
stricture and continuing gastric retention.  The examiner 
also concluded that, based on her review of the evidence, the 
veteran's service-connected disability does not include 
complications of stricture or continuing gastric retention.    

The Board has carefully reviewed the veteran's medical 
records dated in 2006, and they do not contain an EGD report 
dated in September 2006.  There is nothing in the claims file 
to indicate that a September 2006 EGD took place, whether at 
a private or VA facility, and the report of such EGD, to the 
exclusion of clinical records dated before and after then, 
which are of record (VA), are missing from the claims file 
now before the Board.  The VA examiner's reference to 
"September 2006" EGD findings appears to have been 
inadvertent typographical or transcription error, as the VA 
clinical records do reflect reports of upper GI endoscopies 
performed in August 2005 and June 2006; moreover, the part of 
the May 2007 examination report that recites the September 
2006 findings is word-for-word the same as the June 2006 
report.  Regardless of which EGD report the examiner had 
intended to refer to in her May 2007 examination report, the 
examiner's ultimate conclusion that even the recent endoscopy 
findings do not support the veteran's position is not 
otherwise challenged by the veteran or his counsel or is 
inconsistent with other evidence of record.  Under the 
circumstances, the Board finds that the apparent lack of 
clarity in this regard is not grounds for delayed 
adjudication.    

Based on the foregoing, the preponderance of the evidence is 
against a 40 percent rating under Diagnostic Code 7348.

The Board considers other potentially applicable Diagnostic 
Codes.  The veteran's service-connected disability was 
initially evaluated under Diagnostic Code 7305 for duodenal 
ulcer.  A 40 percent rating is warranted for a moderately 
severe ulcer condition with less than severe symptoms, but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times per year.  A 
60 percent disability rating is warranted for a severe ulcer 
condition with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305.
2
The medical evidence does not show that the veteran currently 
has active ulcer disease.  The criteria for a 40 percent 
disability rating under Diagnostic Code 7305 are impairment 
of health manifested by anemia and weight loss.  The use of 
the word "and" in the rating criteria indicates that the 
veteran must meet both criteria in order to assign a 40 
percent rating.  Cf. Drosky v. Brown, 10 Vet. App. 251, 255 
(1997).  


Even though the VA examiner, in May 2007, noted lack of 
"physical evidence" of anemia (see May 2007 examination 
report), fairly recent VA clinical records (see, e.g., VA 
clinical records dated in April 2007) do contain references 
to "stable" anemia.  Assuming that the veteran does have 
anemia, there must be anemia and weight loss to warrant a 
higher rating.  Minor weight loss is defined as losing 10-20 
percent of the baseline weight (average weight for two-year 
period preceding the disease), and substantial weight loss is 
a loss of more than 20 percent of the baseline weight.  38 
C.F.R. § 4.112.  For historical purposes, the veteran's 
weight was 216 pounds upon VA examination in 1993, 215 pounds 
upon VA examination in 1995, ranged from 214-218 pounds in 
1997 as shown by Dr. Cohen's treatment records, 191 pounds 
upon examination by QTC in 2002, 219 pounds upon VA 
examination in 2003, and around 220 pounds as shown by 2004 
VA outpatient treatment records.  The veteran's weight has 
fluctuated somewhat and has dropped below 200 pounds more 
recently (see VA clinical records and examination findings 
dated in and after late 2005), but has, for the most part, 
been consistently between 215-220 pounds for approximately a 
decade before then.  In other words, weight has remained 
within the same approximate range for quite some time and is 
within an acceptable range for this veteran.  There are 
numerous references in the medical records that he is obese, 
which would tend to indicate adequate nutritional intake 
despite his gastrointestinal difficulties.  It is notable 
that an examiner (QTC) said, in July 2002, that the veteran 
has lost weight, but that weight, which, at the time of the 
examination, was 191 pounds, is normal for the veteran.  Most 
recently, in May 2007, the VA examiner noted the veteran's 
weight of 167 pounds, but also stated that the veteran is 
well-developed and well-nourished, which, viewed in light of 
the foregoing, does not, in the Board's view, adequately 
support a conclusion that the veteran has had more than minor 
weight loss that supports a higher schedular rating.    

Furthermore, the medical evidence shows that at times when 
the veteran has experienced some weight loss (for example, 
during hospitalization in 2002, he lost several pounds per 
day), it was the result of loss of excess fluid.  The veteran 
has several other serious medical conditions and has been 
prescribed diuretics to control fluid retention.  He has been 
advised to weigh himself daily and adjust his medications to 
control weight gain/fluid retention.  There is no indication 
in the medical evidence that this fluid retention is due to 
his service-connected disability.


Additionally with respect to the veteran's weight, possibly 
pertinent to the analysis is that the veteran has been 
diagnosed with hepatitis C, and service connection is not in 
effect for that disease.  See January 2004 rating decision.  
The Board notes that weight loss is one criterion for rating 
hepatitis (see Diagnostic Code 7345).  The Board finds that, 
under the circumstances of this case, there is no issue for 
resolution as to whether the veteran's weight or other 
manifestations typically associated with chronic liver 
disease, particularly that which might be suggestive of the 
gastrointestinal type, are attributable to hepatitis as 
opposed to the service-connected disability now at issue.  As 
explained in this decision, the Board has considered the 
various rating criteria that may be closely analogous to the 
disability now at issue, and even if the various pertinent 
symptoms and manifestations are viewed as favorably as 
possible to determine whether a higher rating is warranted, 
the evidence does not adequately support such evaluation.          

It is arguable that the veteran has some impairment of 
health.  Although the preponderance of the medical evidence 
(especially the most recent records) notes that he is well-
nourished, with a good appetite, and weight is deemed to be 
in acceptable range for the veteran, there are other records, 
primarily from hospitalization in 2002, that note his 
nutrition, at times, was compromised.  Apparently the veteran 
had excess fluid intake (soups and sodas) because of problems 
with his dentures.  There is no indication, however, that any 
impaired nutrition was a result of his gastrointestinal 
problems.  In fact, he was placed on a high protein diet that 
included fruits and vegetables, and there are no indications 
his diet was limited in any way by inability to tolerate or 
process certain foods because of any gastrointestinal 
problems.  Also, once the veteran recovered from the problems 
he was having in 2002, his nutrition was apparently 
considered more than adequate by his treating physicians 
based on subsequent VA outpatient records showing that he was 
placed on a low calorie diet and advised to lose weight.

There are some notations in these medical records that the 
veteran complained of nausea with eating and sometimes had no 
appetite.  Even if the Board considers this nausea and 
decreased appetite to be the result of his service-connected 
stomach surgeries (noting, again, nausea and vomiting are 
rating criteria for hepatitis, see Diagnostic Code 7345), the 
criteria for a higher rating require impairment of health 
manifested by anemia and weight loss.  The Board has 
explained why it concludes that that is not adequately 
demonstrated by the evidence of record.  See, in particular, 
the May 2007 VA examiner's statement to the effect that she 
does not find "physical evidence" of anemia, and other 
recent VA clinical records that reflect "stable" anemia; 
foregoing discussion concerning weight fluctuations.  
Further, a VA examiner noted, again, in May 2007, that, based 
on her review of the claims file, the veteran began 
complaining of diarrhea after he began taking lactulose for 
liver disease (presumably referring to hepatitis).       

The veteran also does not currently have melena or 
hematemesis.  Although he reports prior experience with these 
symptoms (see, e.g., December 2002 VA treatment note 
indicating bout of small amount of hematemesis 2-3 months 
earlier), he does not have them currently.  

Additionally, although the veteran has reported that his 
gastrointestinal complaints interfere with his daily 
activities, the May 2007 examination report notes that the 
veteran has not been incapacitated during the past year due 
specifically to gastrointestinal problems.  Also, during the 
appeal period after the Court vacated the Board's November 
2004 decision, additional, more contemporaneous VA clinical 
records were associated with the claims file.  The Board does 
not find any clinical opinion therein indicating that the 
veteran has been so incapacitated or has been ordered or 
advised to remain confined, or other findings to indicate a 
pattern of impaired health that warrants further clinical 
evaluation or a higher schedular rating, when viewed in light 
of all evidence of record before November 2004.    

Based the foregoing, including lack of findings of active 
ulcer disease, the preponderance of the evidence is against a 
conclusion that the veteran has "moderately severe" 
disability that warrants a higher rating based on duodenal 
ulcer.  Diagnostic Code 7305.

Additionally, the evidence does not show that the veteran has 
post-gastrectomy syndrome (Diagnostic Code 7308), for which a 
40 percent rating for moderate disability with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss is assigned.  A 60 percent rating requires a severe 
disability associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  There is no 
medical evidence indicating the veteran experiences 
hypoglycemia.  Both the 40 and the 60 percent rating require 
the presence of certain symptoms and weight loss.  The Board 
has explained why it finds the evidence does not adequately 
demonstrate weight loss attributable to the service-connected 
disability at issue.  Therefore, the Board concludes that a 
higher schedular rating is not warranted consistent with 
Diagnostic Code 7308.

The veteran's complaints are of gastric pain, heartburn, 
indigestion, reflux, and diarrhea.  The veteran at times 
complains of nausea and vomiting, but reports them as 
"occasional" or "on and off."  His medical records show 
that he has been on various medications, some more effective 
in controlling his symptoms than others.  There is some 
indication that increases in diarrhea are likely due to 
medication.  See, e.g., April 2002 VA treatment note; May 
2007 VA medical examination report discussing the veteran's 
report of relevant history, which is credible and deemed 
competent.  The veteran has denied gastrointestinal bleeding 
on numerous occasions.  More recent clinical evidence, as a 
whole, indicates that the veteran's weight is not abnormal 
for the veteran and that he is well-nourished.  He has 
atrophic chronic gastritis by 2000 biopsy and bile reflux 
gastritis according to Dr. Cohen.  The Board concludes the 
veteran's symptoms are most consistent with the currently 
assigned 30 percent rating.

Counsel argues that the veteran should be assigned separate 
ratings under Diagnostic Codes 7305, 7308, and 7348.  The 
Board disagrees.  The regulations are clear on this point.  
Although the veteran has coexisting gastrointestinal 
disorders, they present similar symptoms and are assigned a 
single disability rating.  38 C.F.R. § 4.113.  Ratings under 
the diagnostic codes pertinent to the veteran's service-
connected disability, as enumerated above, will not be 
combined with each other, and a single evaluation is assigned 
under the diagnostic code reflecting the predominant 
disability picture.  38 C.F.R. § 4.114.  The RO and the Board 
have done exactly that in the instant case.

For the foregoing reasons and bases, the Board concludes the 
objective findings and documented complaints shown in the 
medical evidence dated through mid-2007 more nearly 
approximate the criteria for the currently assigned 30 
percent rating.  Accordingly, the preponderance of the 
evidence is against assignment of a higher rating.  The Board 
does not find approximate balance between negative and 
positive evidence that warrants employment of 38 C.F.R. 
§ 4.3. 

The Board has considered whether a higher evaluation can be 
granted under other potentially applicable diagnostic codes.  
The other gastrointestinal disease rating codes are 
inapplicable here because they are specific to the disability 
being evaluated, which is not part of the service-connected 
disability in this case.  For example, the more recent 
medical evidence shows diagnoses of upper and lower 
gastrointestinal conditions such as bowel infections and 
liver disease.  None of these conditions, however, has been 
related to the veteran's ulcer disease or surgery therefor, 
and, to the extent the symptoms of these conditions differ 
from the service-connected disability, such symptoms cannot 
justify an increased rating.

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  TDIU 
may be assigned where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that the veteran meets 
schedular requirements.  If there is only one service-
connected disability, this disability should be rated at 60 
percent or more, if there are two or more disabilities, at 
least one should be rated at 40 percent or more with 
sufficient additional service-connected disability to bring 
the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

The Court has stated:

In determining whether appellant is 
entitled to a total disability rating based 
upon individual unemployability, neither 
appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service- 
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability. In other 
words, the BVA must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than other 
veterans with an 80 [percent] combined 
disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The veteran has a high school education.  On his formal TDIU 
claim, he reported that he last stopped working in the late 
1970s.  His primary work experience at that time was in 
sales.  Evidence suggests, however, that the veteran has held 
other employment since then.  For example, a June 1981 VA 
record indicates that the veteran was a professional singer, 
and a February 2002 VA hospitalization record indicates that 
he continued to work part-time.  At the December 1993 VA 
examination, the veteran indicated he was employed as a 
musician and worked 5-7 nights per week.  Despite this, he 
has apparently reported no income because statements from the 
Social Security Administration in March 1997 and March 2002 
show no income for this purpose since 1976.

The veteran maintains that he is unable to work due to his 
gastrointestinal condition.  He is service-connected for 
residuals of vagotomy with pyloroplasty and gastroesophageal 
reflux, evaluated as 30 percent disabling.  He is also 
service-connected for tinnitus, evaluated as 10 percent 
disabling, and hearing loss.  In June 2007, after the Board 
and the Court last reviewed this appeal, the RO increased the 
hearing loss rating from 10 to 20 percent, effective May 11, 
2007.  The hearing loss had previously been rated 10 percent 
from March 29, 2002 and noncompensable from October 1968.  
For the period in question, the combined evaluation is 40 
percent from October 8, 1993 and 50 percent from May 11, 
2007.  The veteran, however, has consistently maintained that 
the cause of his unemployability is his gastrointestinal 
problems, not impaired hearing acuity.  

Schedular TDIU criteria under 38 C.F.R. § 4.16(a) are not 
met.  However, it established VA policy that all veterans 
unable to secure and follow a substantially gainful 
occupation due to service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the schedular TDIU 
requirements.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not 
refer this case for extra-schedular consideration.

The Board concludes unemployability due to service-connected 
disabilities is not demonstrated.  The VA examiner concluded 
in February 2003 that the veteran's gastrointestinal 
disability does not prevent him from working.  The veteran's 
attorney points to a 1995 statement from Dr. Cohen as 
indicating that the veteran is disabled due to his service-
connected disability.  Dr. Cohen did note the veteran's 
symptoms of reflux disease which "may, in fact, be extremely 
disabling to him, and may make it very difficult for him to 
maintain employment."  A medical opinion expressed in terms 
of "may" also implies "may or may not," and, where it is 
the only evidence supporting the claim, is far too 
speculative to place the evidence in equipoise and grant the 
claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  A June 
2001 VA treatment note indicates the veteran is disabled for 
work or gainful employment "[i]n view of all his medical 
problems."  That treatment note does not mention residuals 
of vagotomy, but discusses the veteran's coronary artery 
disease, myocardial infarction, hepatitis C, liver cirrhosis, 
ventricular tachycardia, syncopal spells, and aneurysm.  
Because the physician did not mention the gastrointestinal 
disability for which the veteran is service-connected and 
clearly opined as to disability based on the veteran's 
medical problems for which service connection is not in 
effect, the opinion is not a persuasive basis upon which to 
grant TDIU.

The current 30 percent rating for residuals of vagotomy 
contemplates average impairment in earning ability as a 
result of this condition, and there is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation.  It is clear from the record that the 
veteran is significantly limited in his physical abilities.  
The veteran's service-connected condition clearly affects his 
abilities to some degree, but there is no evidence that he is 
unable to perform light or medium duty work, or some other 
type of substantially gainful employment as a result of this 
condition.  Importantly, the opinion of the VA examiner in 
2003 indicates that the veteran's gastrointestinal disorder, 
by itself, does not render him unable to obtain and maintain 
substantially gainful employment.  

Finally, consistent with the Court's November 2005 Order and 
Joint Motion, the Board obtained an opinion specifically on 
the issue of whether, notwithstanding the aforementioned 
negative evidence on employability due to vagotomy residuals, 
impairment based on sensorineural hearing loss and tinnitus 
renders him unemployable.  The veteran underwent a VA 
audiology examination in May 2007.  The audiology data 
obtained then supported an increased rating for hearing loss 
(10 to 20 percent effective May 11, 2007).  The examiner, who 
had considered the relevant medical history as documented in 
the claims file, concluded that the veteran's hearing 
impairment does not "preclude all forms of substantially 
gainful employment . . . consistent with [the veteran's] 
education and occupational experience."  

Also, objective evidence as to the severity of the veteran's 
service-connected disabilities does not show that they would 
prevent him from performing all physical tasks.  Even if the 
veteran is unable to engage in prolonged physical activity as 
a result of his service-connected disabilities, especially 
his gastrointestinal disability, there is no evidence showing 
that he is unable to be gainfully employed in sedentary 
positions.  In this case, the preponderance of the evidence 
is against finding that service-connected disabilities, 
whether individually or collectively, to the exclusion of 
various significant nonservice-connected medical problems, 
render the veteran employable.  And, most importantly, there 
is no medical opinion contrary to the aforementioned negative 
opinions to place the evidence for and against TDIU 
assignment in approximate balance and upon which the Board 
can employ the 
benefit-of-reasonable doubt rule.  Additionally, in Van 
Hoose, the Court noted,

The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is 
not enough.  A high rating in itself is 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is no 
evidence of unusual or exceptional circumstances to warrant 
referral for extra-schedular consideration of a total 
disability rating based on service-connected disabilities.  

The veteran's attorney has argued that the Board should 
develop evidence as to whether any of the veteran's 
employment is substantially gainful.  The Board concludes, 
however, that this is not necessary in this instance.  Even 
if evidence is developed to show that the veteran does not 
have substantially gainful employment, there still must be 
some indication that the interference with employment - 
whether it is total inability to obtain or retain a job or 
inability to maintain a full-time position - is a result of 
service-connected disability.  Here, regardless of whether 
and when the veteran continued to work on a part-time basis, 
there is no persuasive medical evidence that the service-
connected disabilities, and particularly the gastrointestinal 
disorder, affect his employability.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluation, the preponderance 
of the evidence is against TDIU, even when his disability 
based on all service-connected conditions is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that TDIU is not warranted.

Finally, addressing a procedural matter concerning TDIU, the 
Board is aware that, several days after issuing the last 
Supplemental Statement of the Case (SSOC) on the two issues 
now on appeal, the RO issued a rating decision increasing the 
hearing loss rating from 10 to 20 percent, effective May 11, 
2007 (date of VA examination).  The Board has considered 
whether that adjudication constitutes material action that 
requires the issuance of another SSOC consistent with 
38 C.F.R. § 19.31, given that a TDIU claim requires 
evaluation of the extent of disability caused by all service-
connected disabilities.  The rating action was favorable; in 
that respect, it arguably demonstrates more significant 
disability as a result of hearing loss.  Nonetheless, the 
increase did not change the fact that the veteran did not 
meet the percentage requirements of 38 C.F.R. § 4.16(a).  
Moreover, the SSOC considered the May 2007 examination upon 
which the higher rating for hearing loss was based, including 
the negative opinion concerning TDIU.  The veteran has been 
represented throughout this appeal by an attorney with 
extensive experience in representing veterans before the 
Court.  The veteran and his counsel have had at least a 60-
day opportunity to submit further argument or other items in 
support of the pending appeal after the June 2007 SSOC was 
mailed, and that 60-day period extended well beyond the RO's 
June 2007 rating decision issued days after the said SSOC.  
No additional items were submitted. Under the circumstances, 
the Board is not inclined to defer a decision on this appeal 
merely for the issuance of another SSOC based on the same 
evidence discussed days apart in the June 2007 rating 
decision and SSOC, merely because the SSOC was issued before 
the rating decision.            

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
where, as here, that notice was not provided at the time of 
the initial AOJ decision, the appellant has the right to 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.  

This appeal has long been on appeal.  Appeal was perfected 
years before enactment of the law requiring the notice 
discussed above.  Thus, VA cannot be deemed to have erred 
where it was not required to provide such notice before 
issuing the rating decision appealed.  In such a case, 
consistent with Pelegrini II, the veteran is entitled to 
notice during the appeal period, which the Board finds was 
provided in this case.  See September 2002 and March 2004 
letters.  The 2002 letter was sent by the Board.  Subsequent 
case law held that the Board could not, in the first 
instance, provide requisite notice to a claimant.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Any due process concerns in 
this case were met when the RO subsequently sent the veteran 
notice in 2004.  The 2002 letter to the veteran is still 
evidence, however, that he was provided actual notice of the 
information required by Section 5103(a) in this case.

The Pelegrini II Court held, in part, that notice consistent 
with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  18 Vet. 
App. at 120-121.

The 2002 and 2004 letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate these claims.  The letters informed him the 
elements needed to substantiate his particular claims.  The 
letters also advised him what information and evidence he 
must submit, namely, any additional evidence and argument 
concerning the claimed conditions and enough information for 
the RO to request records from the sources identified by the 
veteran.  The letters specifically asked him to submit any 
evidence in his possession that pertains to the claims.  He 
was also specifically informed that it was his responsibility 
to support the claims with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The Statement of the Case and SSOCs also notified the veteran 
of the information and evidence needed to substantiate the 
claims.  The Board notes there was also a letter sent to the 
veteran in February 2003 that requested treatment 
information.

The Board also notes that the veteran was advised throughout 
the claims process, long before enactment of the governing 
law, of the information and evidence needed to substantiate 
his claims.  A December 1996 letter asked for information as 
to health care providers who had treated the veteran for his 
gastrointestinal and pancreas problems.  A March 1999 letter 
requested certain information from the veteran (i.e., 
information as to receipt of Social Security disability 
benefits) and asked him to complete forms authorizing VA to 
request private treatment records.  Letters in April 2000 
advised the veteran his VA records had been requested and 
asked him to complete forms authorizing VA to request private 
treatment records.

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the express notice provided to the veteran in 2002 
and 2004 was not given prior to the first AOJ adjudication of 
the claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The March 2004 SSOC 
contained the implementing regulation (38 C.F.R. § 3.159).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
each letter.  The Board also is satisfied, based on counsel's 
March 2007 letter and enclosures with that letter, and lack 
of response in the form of additional argument or other 
submittal after the issuance of the June 2007 SSOC issued 
after completion of the Board's May 2006 remand directives 
consistent with the November 2005 Court mandate, that there 
are no grounds for further evidentiary development that 
warrant deferment of a decision.   

The Board notes counsel's argument that the March 2004 SSOC 
was the first unfavorable decision on these claims and that 
requisite notice was inadequate because it did not precede 
this SSOC.  The Board disagrees.  The March 2004 SSOC was not 
the first unfavorable decision on these claims.  Rather, the 
appeal as to these two issues arises from rating decisions in 
March 2004 and April 1997 - long before the law requiring the 
notice was enacted.  It was a legal impossibility, therefore, 
to provide notice before the initial adjudication.  All the 
law requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board reviews the 
evidence de novo and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. § 
511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially because an RO determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

Finally, in July 2007, VA provided the veteran notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The timing of the Dingess/Hartman notice 
did not result in material prejudice.  Service connection is 
in effect for vagotomy residuals, hearing loss, and tinnitus.  
Compensable ratings are in effect for each of those 
disabilities.  The crux of this appeal is whether the 
evidence warrants a rating higher than 30 percent for 
vagotomy residuals and whether any or all of the service-
connected disabilities render the veteran unemployable.  
Throughout the lengthy appeal period in this case, the 
veteran and his counsel have been provided notice, multiple 
times, of specific rating criteria governing an evaluation of 
the vagotomy residuals, and as well, criteria governing TDIU 
assignment.  The Board has determined, again, that a 
favorable decision is not warranted on either issue.  Under 
the circumstances of this case, notice concerning general 
considerations that may affect assignment of percentage 
ratings for service-connected disabilities, even if such 
notice had been provided before the AOJ decision from which 
this appeal arose, would not materially affect this decision.  
The timing of the Dingess/Hartman notice, with respect to 
effective date criteria, cannot be prejudicial in light of 
the Board's denial of both issues on appeal.  Effective date 
becomes an issue where the evidentiary requirements for the 
underlying are substantiated and that is not the case here.       

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The RO obtained VA clinical evidence as identified by the 
veteran.  VA outpatient records are in the file for treatment 
from 1968 to 1971 and from 1981 to mid-2007.  The veteran 
submitted some private treatment records, and other records 
were obtained from Dr. Cohen and Dr. Bradke.  Records from 
Dr. Winters were part of the veteran's VA medical file.  The 
RO also requested records from Dr. Mark Dehl, but a reply was 
received that no records were found.  The veteran has stated, 
through his attorney, that he is not receiving disability 
benefits from the Social Security Administration.  The Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.

On the claims for an increased rating and TDIU, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1993, 1995, 2002, 2003, and 2007.  There is no objective 
evidence or assertion indicating a material change in the 
severity of the veteran's gastrointestinal disability or 
hearing problems since he was last examined for those 
problems.  The veteran has not reported receiving any recent 
treatment (other than at VA, the records from which were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to decide the issues on appeal fairly.  
It also notes that the Court's directives in November 2005 
have been complied with. 

Thus, the Board finds that VA has satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify him would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  


ORDER

Entitlement to a disability rating greater than 30 percent 
for postoperative residuals of vagotomy with pyloroplasty and 
gastroesophageal reflux is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


